DETAILED ACTION

Allowable Subject Matter
Claims 1, 3, 5-12, and 14-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 3, and 5-11, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least an authentication tag, comprising: 
a substrate; 
a correlation mark printed on a first part of the substrate; 
a key printed on the second part of the substrate, wherein a portion of the substrate is transparent; and 
at least one raised feature printed on the substrate, wherein the correlation mark, the key, and the at least one raised feature are printed by a single printing device with a single printhead that dispenses ultraviolet (UV) cured ink to print the correlation mark, the key, and the at least one raised feature.
With respect to claims 12, and 14-19, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least 
a method for producing an authentication tag, comprising: 
receiving, by a processor of a single printing device with a single printhead that dispenses ultraviolet (UV) cured ink, correlation marks and a key image to be printed, wherein the correlation marks and the key image display an image when the key image is overlaid on the correlation marks; 

controlling, by the processor, a printer to print the correlation marks on a first part of a substrate based on the instructions to print the correlation marks stored in the memory of the single printing device and the key image on a second part of the substrate based on the instructions to print the key image stored in the memory of the single printing device, wherein a portion of the substrate is transparent; and 
controlling, by the processor, the printer to print at least one raised feature on the substrate based on instructions to print the at least one raised feature stored in the memory of the single printing device, wherein the correlation mark, the key image, and the at least one raised feature are printed by the single printing device with the single printhead that dispenses the UV cured ink to print the correlation mark, the key image, and the at least one raised feature.
With respect to claim 20, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least an authentication tag, comprising: 
a correlation mark printed on a first part of a partially-clear substrate; 
a key printed on a second part of the partially-clear substrate, wherein at least the correlation mark or the key is printed on a clear part of the partially- clear substrate, wherein an image is displayed when the key is overlaid on the correlation mark; 
at least one raised feature that is printed on a third part of the partially- clear substrate; and 
at least one depressed feature that is printed on a fourth part of the partially-clear substrate, wherein the at least one depressed feature is a same shape as the at least 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TAE W KIM/Examiner, Art Unit 2887

/THIEN M LE/Primary Examiner, Art Unit 2887